 



EXHIBIT A

BOWNE & CO., INC.
 
1992 STOCK OPTION PLAN

     The purpose of this 1992 Stock Option Plan (the “Plan”) is to aid Bowne &
Co., Inc. (the “Company”) and its subsidiaries in attracting and retaining
capable officers and key employees and to provide an inducement to such
personnel to promote the best interests of the Company by enabling and
encouraging them to acquire stock ownership in the Company.

     1. TYPES OF OPTIONS AND AMOUNT OF STOCK: Except as otherwise permitted
pursuant to paragraph 9 hereof, the total number of shares of the Company’s
Common Stock that may be issued under the Plan shall not exceed 850,000. The
options granted under the Plan may be Incentive Stock Options (“Incentive Stock
Options”) as provided for in Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), or options which are not described in Section 422 of
the Code (“Non-Qualified Stock Options”).

     2. SOURCE OF STOCK: The shares issued under the Plan may be authorized and
unissued shares or issued and reacquired shares, as the Board of Directors of
the Company (the “Board”) may from time to time determine. The number of shares
of the Company’s Common Stock available for the grant of options under the Plan
shall be decreased by the sum of the number of shares with respect to which
options have been granted and have not been exercised and the number of shares
issued upon exercise of options and shall be increased by the number of shares
that are the subject of options that have expired or terminated prior to
exercise.

     3. EFFECTIVE DATE AND TERM OF PLAN: The Plan shall become effective when
adopted by the Board; provided, however, that, unless the Plan as here set forth
is approved at a meeting of the stockholders of the Company by the holders of a
majority of the votes entitled to vote thereon within one year after its
adoption by the Board, the Plan shall not be effective.* Any options granted
under the Plan before such approval shall be conditioned thereon and, if such
majority vote is not obtained during such one-year period, such options shall be
null and void retroactive to the conditional grant. Options may be granted under
the Plan on or before the tenth anniversary of the effective date of the Plan.

     4. ADMINISTRATION: The Plan shall be administered by a committee (the
“Committee”) consisting of not less than two non-employee directors of the
Company, all of whom must be disinterested persons as such term is used in
Rule 16b-3(c) (2)(i) of the rules of the Securities and Exchange Commission, to
be appointed by, and to serve at the pleasure of, the Board. The Board may from
time to time appoint members of the Board in substitution for or in addition to
members previously appointed and may fill vacancies on the Committee. The
Committee shall have full power to interpret the Plan and to establish and amend
rules and regulations for its administration.

     5. SELECTION: From time to time the Committee shall determine those
officers and key employees of the Company or its subsidiaries who shall be
granted options under the Plan (the “Optionees”) and the number of shares
subject to each option.

     6. TERMS OF OPTIONS: (a) Option Period: Each option granted under the Plan
(the “Option”) shall be exercisable during a term ending on the day (the
“Termination Date”) designated by the

--------------------------------------------------------------------------------

* The Plan was adopted by the Board of Directors on December 19, 1991.

(REMAINDER OF PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



(REMAINDER OF PRECEDING PAGE)

A-1



--------------------------------------------------------------------------------



 



Committee (unless the Option shall have terminated earlier under the provisions
of the Plan); provided, however, that, unless otherwise permitted on the date of
grant by the provisions of the Code applicable to Incentive Stock Options, no
Incentive Stock Option may be granted which is exercisable after the day
preceding the tenth anniversary of the date when granted.

     (b) Option Price: The purchase price per share of Common Stock under any
Option granted pursuant to the Plan (the ‘Option Price’) shall be determined by
the Committee at the time the Option is granted; provided that in no event shall
the Option Price on the date the Option is granted (i) be less than the Fair
Market Value of the Common Stock of the Company or (ii) be less than the par
value of a share of Common Stock of the Company. The ‘Fair Market Value’ shall
be deemed, for all purposes under the Plan, to be the mean between the highest
and lowest sales prices reported as having occurred on the American Stock
Exchange on the date of determination thereof (or, if the Common Stock of the
Company is not then traded on the American Stock Exchange, the mean between the
highest and lowest sales prices reported as having occurred on the principal
market (as determined by the Committee) on which such stock is then traded) or,
if there is no such sale on that date, then on the last preceding date on which
such a sale was reported; provided, however, that, if the Common Stock of the
Company has not been traded for ten trading days or if there ceases to be a
principal market for the Common Stock of the Company, the ‘Fair Market Value’ of
such Common Stock shall be determined by the Committee in its reasonable
discretion. The Option Price shall be paid in full upon the exercise of the
Option by certified or bank cashier’s check payable to the order of the Company
or, if acceptable to the Committee, (A)(1) by the surrender or delivery to the
Company of shares of its Common Stock with a Fair Market Value equal to or less
than the Option Price or (2) through the written election of the Optionee to
have shares of such Common Stock withheld by the Company from the shares
otherwise to be received, with such withheld shares having an aggregate Fair
Market Value on the date of exercise equal to or less than the Option Price,
plus (B) a certified or bank cashier’s check payable to the Company for any
difference, and the stock purchased shall thereupon be promptly delivered. The
Committee shall determine acceptable methods for tendering and withholding
Common Stock of the Company as payment upon exercise of an Option and may impose
such limitations and prohibitions on the use of Common Stock of the Company to
exercise an Option as it deems appropriate, including, without limitation, any
limitation or prohibition designed to avoid certain accounting consequences
which may result from the use of Common Stock of the Company as payment upon
exercise of an Option. No Optionee or his legal representatives, legatees or
distributees, as the case may be, will be deemed to be a holder of any shares
pursuant to exercise of an Option until the date of the issuance of a stock
certificate to him for such shares. Upon the exercise of the Option for cash,
the proceeds of the sale of stock subject to Options are to be added to the
general funds of the Company and used for its general corporate purposes. Any
Common Stock received for the purchase of shares upon the exercise of an Option
shall become treasury stock.

     (c) Special Rules Regarding Incentive Stock Options Granted to Certain
Employees: Unless otherwise permitted by the provisions of the Code applicable
to Incentive Stock Options, and notwithstanding the provisions of
subparagraphs (a) and (b) of this paragraph, no Incentive Stock Option shall be
granted to any employee who, at the time the Option is granted, owns (directly,
or within the meaning of Section 424(d) of the Code) more than ten percent of
the total combined voting power of all classes of stock of the Company or any
subsidiary corporation, unless (i) the Option Price under such Incentive Stock
Option is at least 110 percent of the Fair Market Value of the stock subject to
the Option at the time of the grant and (ii) such Incentive Stock Option by its
terms is not exercisable after the expiration of five years from the date it is
granted.

     (d) Exercise of Options: At the time the Committee grants an Option, the
Committee shall determine when and in what manner the Optionee may exercise

(REMAINDER OF PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



(REMAINDER OF PRECEDING PAGE)

such Option. In the Case of Options

A-2



--------------------------------------------------------------------------------



 



for which shares of Common Stock may be purchased in installments, such
installments or portions thereof not exercised in earlier periods shall be
accumulated and be available for exercise in later periods. The Committee may
accelerate the exercisability of any Option previously granted to an Optionee
who has not then retired, died or otherwise ceased to be employed by the Company
or a subsidiary thereof, and such exercisability shall automatically be
accelerated upon the occurrence of a Change of Control. A ‘Change of Control’
shall be deemed, for all purposes of the Plan, to have taken place upon the
occurrence of:

           (i) the acquisition by any person (including a ‘group’ within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended), other than the Company or any of its subsidiaries or any employee
benefit plan of the Company, of ‘beneficial ownership’ (within the meaning of
Rule 13d-3 of the rules of the Securities and Exchange Commission) of 15% or
more of the combined voting power of the Company’s then outstanding voting
securities,          (ii) the first purchase under a tender offer or exchange
offer, other than by the Company or any of its subsidiaries, pursuant to which
shares of Common Stock have been purchased,          (iii) the first day on
which less than two-thirds of the total membership of the Board shall be
directors who were members of the Board on the effective date of the Plan or who
are recommended or elected to the Board by a majority of the members of the
Board who either were directors on the effective date of the Plan or were so
recommended or elected, or          (iv) approval by stockholders of the Company
of a merger, consolidation, liquidation or dissolution of the Company, or of the
sale of all or substantially all of the assets of the Company.

With respect to any Option, the Optionee is limited to ten exercises during the
term of such Option.

     (e) Nontransferability of Options: Each Option shall, during the Optionee’s
lifetime, be exercisable only by him, and neither it nor any right hereunder
shall be transferable otherwise than by will or the laws of descent and
distribution or be subject to attachment, execution or other similar process. In
the event of any attempt by the Optionee to alienate, assign, pledge,
hypothecate or otherwise dispose of his Option or of any right hereunder, except
as provided for herein, or in the event of any levy or any attachment, execution
or similar process upon the rights or interest hereby conferred, the Committee
may terminate his Option by notice to the Optionee and it shall thereupon become
null and void.

     (f) Cessation of Employment of the Optionee: If, prior to the Termination
Date, the Optionee shall cease to be employed by the Company or a subsidiary
thereof otherwise than by reason of the death, disability (within the meaning of
Section 22(e)(3) of the Code) or, in the case of any Non-Qualified Stock Option,
retirement of the Optionee, each Option held by the Optionee shall remain
exercisable until the Termination Date or until the date three months from the
date of cessation of employment, whichever occurs first, to the extent it was
exercisable at the time of cessation of employment, whereupon all such Options
shall terminate together with all rights hereunder. If, prior to the Termination
Date, the Optionee shall cease to be employed by the Company or a subsidiary
thereof by reason of a disability within the meaning of Section 22(e)(3) of the
Code, each Option shall remain exercisable until the Termination Date or until
the date one year from the date of cessation of employment, whichever occurs
first, to the extent it was exercisable at the time of cessation of employment,
whereupon all such Options shall terminate together with all rights hereunder.
Unless the Committee determines otherwise

(REMAINDER OF PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



(REMAINDER OF PRECEDING PAGE)

at the time of grant, if an Optionee retires prior to the Termination Date, each
Non-Qualified Stock Option held by the Optionee may be exercised (but only to
the extent, if any, exercisable on the date of retirement) until the Termination
Date or until the date

A-3



--------------------------------------------------------------------------------



 



three months from the date of cessation of employment, whichever occurs first.
Notwithstanding the provisions of this paragraph, however, if the Optionee shall
be discharged for cause (which shall be defined as participation in conduct
during employment consisting of fraud, felony, willful misconduct or commission
of any act which causes or may reasonably be expected to cause substantial
damage to the Company) or shall cease to be employed by the Company and shall be
employed by a competitor of the Company or any of its subsidiaries in any line
of business in which the Company or any of its subsidiaries is engaged during
the period of the Optionee’s employment with the Company or one of its
subsidiaries, each Option to the extent not previously exercised shall terminate
at once.

     (g) Death of Optionee: Unless the Committee determines otherwise at the
time of grant, in the event of the death of the Optionee prior to the
Termination Date while employed by the Company or any subsidiary thereof, or
thereafter in the case of an Option exercisable without regard to this
subparagraph after his cessation of employment, each Option held by the Optionee
may be exercised at any time or from time to time until the Termination Date or
the date one year from the date of his death, whichever occurs first, by the
person or persons to whom the Optionee’s rights under each Option shall pass by
will or by the applicable laws of descent and distribution (to the extent, if
any, that the Optionee was entitled to exercise it on the date of his death).

     7. LIMITATION OF GRANTS OF INCENTIVE STOCK OPTIONS: Unless otherwise
permitted by the provisions of the Code applicable to Incentive Stock Options,
the aggregate Fair Market Value of the Common Stock (determined as of the date
an Option is granted) for which an employee may be granted Incentive Stock
Options which are exercisable for the first time by such Optionee in any
calendar year under the Plan or any other stock option plan maintained by the
Company or any of its subsidiaries shall not exceed $100,000 for that calendar
year.

     8. INSTRUMENT OF GRANT: The terms and conditions of each Option granted
under the Plan shall be set forth in an instrument designated ‘Incentive Stock
Option Agreement’ or ‘Non-Qualified Stock Option Agreement,’ as appropriate,
substantially in the form of Exhibit 1 or 2, respectively, attached hereto and
made a part hereof. The Committee may make such modifications in the provisions
of the instrument of grant as it shall deem advisable or as may be required by
any provision of the Code.

     9. ADJUSTMENTS UPON CHANGES IN STOCK: If (i) the Company shall at any time
be involved in a transaction to which subsection (a) of Section 424 of the Code
is applicable; (ii) the Company shall declare a dividend payable in, or shall
subdivide or combine, its Common Stock; or (iii) any other event shall occur
which in the judgment of the Committee necessitates action by way of adjusting
the terms of the outstanding Options, the Committee shall forthwith take any
such action as in its judgment shall be necessary to preserve to the Optionees
rights substantially proportionate to the rights existing prior to such event
and to the extent that such action shall include an increase or decrease in the
number of shares of Common Stock subject to outstanding Options, the number of
shares available under paragraph 1 above shall be increased or decreased, as the
case may be, proportionately. The judgment of the Committee with respect to any
matter referred to in this paragraph shall be conclusive and binding upon each
Optionee.

     10. AMENDMENTS AND TERMINATION: The Board may amend or terminate the Plan,
but may not (i) without the consent of the Optionee, alter or impair any rights
or obligations under any Option theretofore granted, or (ii) make any alteration
in the Plan that would cause the Plan to fail to comply with (A) Section 16 of
the Securities Exchange Act of 1934, as amended (or Rule 16b-3 of the rules of
the Securities and Exchange Commission) or (B) any other requirement of
applicable law or regulation, if such revision or amendment

(REMAINDER OF PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



(REMAINDER OF PRECEDING PAGE)

were not approve by the holders of the Common Stock of the Company, unless and
until the approval of the holders of such Common Stock is obtained.

A-4



--------------------------------------------------------------------------------



 



      11.    PLAN DOES NOT CONFER EMPLOYMENT OR STOCKHOLDER RIGHTS: The right of
the Company or any subsidiary thereof to terminate the Optionee’s employment
(whether by dismissal, discharge, retirement or otherwise) and to terminate any
other agreement for the provision of services, at any time at will, or as
otherwise provided by any agreement between the Company and the Optionee, is
specifically reserved. Neither the Optionee nor any person entitled to exercise
his rights in the event of his death shall have any rights of a stockholder with
respect to the shares subject to each Option, except to the extent that a
certificate for such shares shall have been issued upon the exercise of each
Option as provided for herein.

      12.    WITHHOLDING:  (a) In General: The Committee may, in its discretion,
require the Optionee to pay to the Company at the time of exercise of any
Non-Qualified Stock Option the amount that the Committee deems necessary to
satisfy the Company’s obligation to withhold federal, state or local income or
other taxes incurred by reason of the exercise. Upon the exercise of the Option,
the Optionee may make a written election to have shares of Common Stock then
issued withheld by the Company from the shares otherwise to be received, or to
deliver previously owned shares, in order to satisfy the liability for such
withholding taxes. The number of shares so withheld or delivered shall have an
aggregate Fair Market Value on the date of exercise sufficient to satisfy the
applicable withholding taxes. Notwithstanding the Optionee’s opportunity to make
the foregoing election, the Committee in its sole discretion will decide whether
to accept such election.

      (b)    Special Rules: Where the exercise of an Option does not give rise
to an obligation by the Company to withhold federal, state or local income or
other taxes on the date of exercise, the Committee may, in its discretion,
require an Optionee to place shares of Common Stock of the Company purchased
under the Option in escrow for the benefit of the Company until such time as
such withholding is required on amounts included in the gross income of the
Optionee as a result of the exercise of an Option. At such time, the Committee,
in its discretion, may require an Optionee to pay to the Company the amount that
the Committee deems necessary to satisfy its obligation to withhold such taxes
incurred by reason of the exercise of the Option, in which case the shares of
Common Stock of the Company will be released from escrow to the Optionee.
Alternatively, subject to acceptance by the Committee in its sole discretion, an
Optionee may make a written election to have shares of Common Stock of the
Company held in escrow to be applied toward the Company’s obligation to withhold
such taxes incurred by reason of the exercise of the Option, or to deliver
previously owned shares for such purpose, in either case based on the Fair
Market Value of the shares on the date of the termination of the escrow
arrangement. Upon application of such shares toward the Company’s withholding
obligation, any shares of Common Stock of the Company held in escrow and not, in
the judgment of the Committee, necessary to satisfy such withholding obligation
shall be released from escrow to the Optionee. In addition, subject to
acceptance by the Committee in its sole discretion, an Optionee may make a
written election to have shares of Common Stock withheld by the Company from the
shares otherwise to be received upon exercise of an Option or to deliver to the
Company previously owned shares, in either case to satisfy any additional
federal, state or local income or other taxes applicable to the Optionee and the
particular transaction, up to the maximum marginal tax rates, whether in the
case of an Option exercise whose taxability is immediate or an Option exercise
whose taxability is deferred. The number of shares so withheld or delivered
shall have an aggregate Fair Market Value on the date withholding is required
sufficient to satisfy the applicable withholding taxes or to satisfy taxes up to
the maximum marginal tax rate as and to the extent elected by an Optionee.

      13.    DEFINITION: As used in the Plan, the term ‘subsidiary’ shall have
the meaning assigned to such term in Section 424 of the Code and in addition
shall include both foreign and domestic subsidiaries and any corporation which
becomes a subsidiary after the date of adoption of the Plan.

      (REMAINDER OF PAGE FOLLOWS)



--------------------------------------------------------------------------------



 



      (REMAINDER OF PRECEDING PAGE)

      A-5



--------------------------------------------------------------------------------



 



EXHIBIT 1

BOWNE & CO., INC.
 
INCENTIVE STOCK OPTION AGREEMENT

     For valuable consideration, receipt of which is hereby acknowledged, Bowne
& Co., Inc., a New York corporation (the ‘Company’), hereby grants to (the
‘Optionee’), whose address is                         , an Incentive Stock
Option (‘Option’), subject to the terms and conditions of the 1992 Stock Option
Plan of the Company (the ‘Plan’), which Plan is incorporated herein by
reference.

     The Optionee may purchase from the Company an aggregate of
            shares of the Common Stock of the Company at an Option Price of
        per share.

     The Optionee may purchase the aforesaid shares on the terms determined at
the time this Option was granted by a committee of the Board of Directors
consisting of at least two non-employee directors (the ‘Committee’). Those
terms, including the Termination Date, are as follows:

     This Option shall, during the Optionee’s lifetime, be exercisable only by
him, and neither it nor any right hereunder shall be transferable otherwise than
by will or the laws of descent and distribution or be subject to attachment,
execution or other similar process. In the event of any attempt by the Optionee
to alienate, assign, pledge, hypothecate or otherwise dispose of this Option or
of any right hereunder, except as provided for in the Plan, or in the event of
any levy or any attachment, execution or similar process upon the rights or
interest hereby conferred, the Committee may terminate this Option by notice to
the Optionee and it shall thereupon become null and void.

     Subject to the provisions of the Plan, this Option may be exercised by
written notice to the Company stating the number of shares with respect to which
it is being exercised and (i) accompanied by payment of the Option Price by
certified or bank cashier’s check payable to the order of the Company in New
York Clearing House funds or, (ii) if acceptable to the Committee, by surrender
or delivery to the Company of shares of its Common Stock with a fair market
value (as defined in the Plan) equal to or less than the Option Price or through
a written election of the Optionee to have shares of Common Stock with a fair
market value (as defined in the Plan) equal to or less than the Option Price
withheld from the shares the Optionee would otherwise receive, plus delivery of
a certified or bank cashier’s check for any difference. As soon as practicable
after receipt of such notice and payment, the Company shall, without transfer or
issue tax or other incidental expense to the Optionee, deliver to the Optionee
at the office of the Company or such other place as may be mutually acceptable,
or, at the election of the Company, by first-class insured mail addressed to the
Optionee at his address shown in the employment records of the Company or at the
location at which he is employed by the Company or a subsidiary, a certificate
or certificates for previously unissued shares or reacquired shares of its
Common Stock, as the Company may elect.

     The Company may postpone the time of delivery of certificates for shares of
its Common Stock for such additional time as the Company shall deem necessary or
desirable to enable it to comply with the

A-6



--------------------------------------------------------------------------------



 



listing requirements of any securities exchange upon which the Common Stock of
the Company may be listed, or the requirements of the Securities Act of 1933 or
the Securities Exchange Act of 1934 or any Rules or Regulations of the
Securities and Exchange Commission promulgated thereunder or the requirements of
applicable state laws relating to authorization, issuance or sale of securities.

     If the Optionee fails to accept delivery of the shares of Common Stock of
the Company upon tender of delivery thereof, his right to exercise this Option
with respect to such undelivered shares may be terminated.

     If prior to the Termination Date the Optionee should cease to be employed
by the Company or die while in the employ of the Company, paragraph 6(f) or 6(g)
of the Plan will apply. This Option shall be wholly void and of no effect after
the Termination Date.

     The Optionee agrees to notify the Company in writing, within thirty days,
of any disposition (whether by sale, exchange, gift or otherwise) of shares of
Common Stock acquired by the Optionee pursuant to the exercise of this Option,
within two years from the date of the granting of this Option or within one year
of the transfer of such shares to the Optionee.

     IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Option to be executed
by one of its officers thereunto duly authorized, as of the day of          .

       BOWNE & CO., INC.
     By_____________________________
          Title:

A-7



--------------------------------------------------------------------------------



 



EXHIBIT 2

BOWNE & CO., INC.
 
NON-QUALIFIED STOCK OPTION AGREEMENT

     For valuable consideration, receipt of which is hereby acknowledged, Bowne
& Co., Inc., a New York corporation (the ‘Company’), hereby grants
to               (the ‘Optionee’), whose address is                         , a
Non-Qualified Stock Option (‘Option’) subject to the terms and conditions of the
1992 Stock Option Plan of the Company (the ‘Plan’), which Plan is incorporated
herein by reference.

     The Optionee may purchase from the Company an aggregate of        shares of
the Common Stock of the Company at an Option Price of          per share.

     The Optionee may purchase the aforesaid shares on the terms determined at
the time this Option was granted by a committee of the Board of Directors
consisting of at least two non-employee directors (the ‘Committee’). Those
terms, including the Termination Date, are as follows:

     This Option shall, during the Optionee’s lifetime, be exercisable only by
him, and neither it nor any right hereunder shall be transferable otherwise than
by will or the laws of descent and distribution or be subject to attachment,
execution or other similar process. In the event of any attempt by the Optionee
to alienate, assign, pledge, hypothecate or otherwise dispose of this Option or
any right hereunder, except as provided for in the Plan, or in the event of any
levy or any attachment, execution or similar process upon the rights or interest
hereby conferred, the Committee may terminate this Option by notice to the
Optionee and it shall thereupon become null and void.

     Subject to the provisions of the Plan, this Option may be exercised by
written notice to the Company stating the number of shares with respect to which
it is being exercised and (i) accompanied by payment of the Option Price by
certified or bank cashier’s check payable to the order of the Company in New
York Clearing House funds or, (ii) if acceptable to the Committee, by surrender
or delivery to the Company of shares of its Common Stock with a fair market
value (as defined in the Plan) equal to or less than the Option Price or through
a written election of the Optionee to have shares of Common Stock with a fair
market value (as defined in the Plan) equal to or less than the Option Price
withheld from the shares the Optionee would otherwise receive, plus delivery of
a certified or bank cashier’s check for any difference. As soon as practicable
after receipt of such notice and payment, the Company shall, without transfer or
issue tax or other incidental expense to the Optionee, deliver to the Optionee
at the offices of the Company or such other place as may be mutually acceptable,
or, at the election of the Company, by first-class insured mail addressed to the
Optionee at his address shown in the employment records of the Company or at the
location at which he is employed by the Company or a subsidiary, a certificate
or certificates for previously unissued shares or reacquired shares of its
Common Stock, as the Company may elect.

A-8



--------------------------------------------------------------------------------



 



     The Company may postpone the time of delivery of certificates for shares of
its Common Stock for such additional time as the Company shall deem necessary or
desirable to enable it to comply with the listing requirements of any securities
exchange upon which the Common Stock of the Company may be listed, or the
requirements of the Securities Act of 1933 or the Securities Exchange Act of
1934 or any Rules or Regulations of the Securities and Exchange Commission
promulgated thereunder or the requirements of applicable state laws relating to
authorization, issuance or sale of securities.

     If the Optionee fails to accept delivery of the shares of Common Stock of
the Company upon tender of delivery thereof, his right to exercise this Option
with respect to such undelivered shares may be terminated.

     If prior to the Termination Date the Optionee should cease to be employed
by the Company or die while in the employ of the Company, paragraph 6(f) or 6(g)
of the Plan will apply. This Option shall be wholly void and of no effect after
the Termination Date.

     IN WITNESS WHEREOF, BOWNE & CO., INC. has caused this Option to be executed
by one of its officers thereunto duly authorized, as of the      day
of               .



      BOWNE & CO., INC.
 
     By _____________________________
          Title:

A-9